Citation Nr: 0525539	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-11 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959, and from November 1966 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder.  He subsequently initiated and 
perfected an appeal of this determination.  In his April 2004 
VA Form 9, the veteran initially requested a personal hearing 
before a member of the Board.  However, he subsequently 
withdrew his Board hearing request in favor of a personal 
hearing before a decision review officer.  He thereafter 
canceled his scheduled RO hearing before any such hearing was 
held.  Thus, the Board finds no current hearing requests 
pending.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection for post traumatic 
stress disorder requires medical evidence diagnosing the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  

The veteran's service personnel records reveal that during 
his military service in Vietnam, he served with the 
Headquarters and Headquarters Troop (HHT) Company, 2nd 
Squadron, 11th Armored Cavalry of the U.S. Army.  In January 
1971, he began service with D Company, 1st Squadron, of the 
11th Armored, and from February 1971 to his departure from 
Vietnam in April 1971, he served with Headquarters Company, 
1st Battalion, 501st Infantry.  Unit records for the 11th 
Armored confirm this unit, including elements of the HHT Co., 
2nd Sqdn., participated in combat operations against enemy 
forces in Cambodia and Vietnam.  Thus, the Board accepts the 
veteran's claims of participation in firefights and the 
recovery of dead bodies.  

The Board next notes that the veteran was recently diagnosed 
with post traumatic stress disorder in October 2004, 
according to a clinical notation.  However, prior psychiatric 
treatment records dating back to 1990 and earlier indicates a 
diagnosis of schizophrenia and substance abuse.  

Because the record regarding the veteran's current 
psychiatric diagnosis is unclear, a remand is required.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  That duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion statement when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  


1.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine if he has a current psychiatric 
disability, to include post traumatic 
stress disorder, and whether such a 
disability was incurred in military 
service from October 1956 to October 1959 
or from November 1966 to August 1974 and 
resulted from the two verified stressors 
experienced during service:   

(a) The veteran's participation in 
firefights; and
(b)	The recovery of dead bodies.  

The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In particular, the examiner 
should note the veteran's prior treatment 
for psychiatric disabilities, including 
schizophrenia and substance abuse.  The 
examiner should also take into account 
the veteran's verified stressors.  
Although the veteran's stressor accounts 
are vague, the Board accepts his likely 
participation in the exchange of small 
arms fire with enemy troops during 
excursions into Cambodia, as well as in 
the recovery of dead bodies, during 
military service in Vietnam.  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions: 

(a) Does the veteran have any current 
psychiatric disabilities, to include post 
traumatic stress disorder? 
(b) For any psychiatric disability 
identified above, is it likely, as 
likely as not, or unlikely that such a 
disability had its onset during military 
service, or within a year thereafter?  

If the veteran was diagnosed with post 
traumatic stress disorder, is it likely, 
as likely as not, or unlikely that such 
a disability results from the 
aforementioned stressors experienced 
during military service in Vietnam?  The 
medical basis and clinical findings for 
all opinions expressed should be given.  

2.  After the above development has been 
completed, as well as any other action 
deemed necessary by the RO after review 
of the record, the RO must again 
consider the veteran's service 
connection claim for post traumatic 
stress disorder in light of the 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


